DETAILED ACTION
1.	This communication is responsive to First Action Interview Request filed 09/13/2018.  Pre-Interview Communication mailed on 01/14/2021 and no interview request has been received.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 11-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaushik (US 2007/0043705) hereinafter Kaushik.

In claim 1, Kaushik teaches 
A networked information management system for content indexing restored secondary copies, the networked information management system comprising (FIG. 1): 
a content indexing proxy having one or more first hardware processors, wherein the content indexing proxy is configured with first computer-executable instructions that, when executed, cause the content indexing proxy to ([0015] Universal Proxy 
Clients that perform various backup processing such as offloading from an 
application server such as application host/client 104 such tasks as backup, 
data movement, etc.): 
receive, by a first thread executing on the content indexing proxy, identification of primary data assigned to the content indexing proxy by a master content indexing proxy ([0014] application host/client 104 hosts an application and stores associated application data in production storage 102.  In some embodiments, production storage 102 stores data to be backed up to backup media 110.  In some embodiments, application host/client 104 is configured to perform at least in part a backup operation in which application data stored in production storage 102 is backed up [0017] a data entry in index store 208 might include keywords and a unique identifier associated a file or other object in backup data 202); 
transmit, by the first thread to an indexing storage system, a query for secondary copy location data corresponding to the identified primary data ([0017] A search associated with a query is performed by engine 206, using index data stored in index store 208); 
receive, by the first thread, the secondary copy location data ([0017] the results of the query are returned to module 210 along with backup location identifiers associated with responsive portion(s) of backup data 202); 
transmit, by a second thread executing on the content indexing proxy, an instruction to a first computing device that executes a media agent to restore secondary copies stored at locations indicated by the secondary copy location data ([0017] Using the received identifiers in the search result, module 210 communicates to backup data 202 one or more identifiers associated with the desired data to be restored); 
receive, by a third thread executing on the content indexing proxy, an acknowledgment from the first computing device that a restoration of the secondary copies is complete ([0017] Backup data 202 retrieves the data associated with the identifiers and returns the desired data to module 210 for data recovery into destination 212); and 
transmit, by a fourth thread executing on the content indexing proxy, a request to content index the restored secondary copies ([0017] a pre-existing backup data on a backup system may be used to generate content for indexer and search engine 206.  
Backup data 202 may be checked periodically for new data to be indexed); and 
one or more computing devices in communication with the content indexing proxy, wherein the one or more computing devices each have one or more second hardware processors, wherein the one or more computing devices are configured with second computer-executable instructions that, when executed, cause the one or more computing devices to: 
receive the request to content index the restored secondary copies ([0017] Using the generated index data, indexer and search engine accepts search queries from search and recover module 210.  A search associated with a query is performed by engine 206); 
retrieve the restored secondary copies from the first computing device ([0017] Search and recover module 210 in some embodiments coordinates and/or facilitates interaction between engine 206, backup data 202, and recover destination 212); and 
content index the restored secondary copies ([0017] data in index store 208 includes backup location identifiers associated with backup data 202 that indicate locations of associated data, e.g., one or more particular objects, such as a file, directory, or other file system object in the case of backup data associated with a file system backup, 
in backup data 202. Backup data 202 retrieves the data associated with the identifiers and returns the desired data to module 210 for data recovery into destination 212).  

In claim 2, Kaushik teaches 
The networked information management system of Claim 1, wherein the second computer-executable instructions, when executed, further cause the one or more computing devices to generate previews and extract keywords using the restored secondary copies ([0019] Keywords may be generated using the content and associated with identifiers indicating the location of specific data within the backup data.  The location identifier may include a file path within the backup data; a location of a file or other object on backup media; a backup media path, volume or location; or any other location data that could later be used to retrieve and restore the associated data 
and/or object).  

In claim 3, Kaushik teaches 
The networked information management system of Claim 2, wherein the second computer-executable instructions, when executed, further cause the one or more computing devices to store the generated previews in a database separate from secondary copy metadata ([0019] at least a portion of data generated in 310 is stored.  The data stored in 312 may be stored together with the backup data or in a separate logical or physical storage unit.  In some embodiments, the data stored in 312 is not 
stored in a storage unit.  It may be stored temporarily in memory or generated 
every time a search is performed ).  

In claim 4, Kaushik teaches 
The networked information management system of Claim 2, wherein the indexing storage system comprises an index manager and a backup and content indexing database ([0019] the content generation includes decompressing, converting, 
translating, and/or transferring at least a portion of backup data for preparing the data for search processing.  At 310, the generated content is processed for searching.  In some embodiments, processing for search includes generating a searchable index of the data.  In some embodiments, the searchable index includes data that can be used to determine whether a data of interest is present in a set of backup data and/or where data of interest is located within a set of backup data).  

In claim 5, Kaushik teaches 
The networked information management system of Claim 4, wherein the second computer-executable instructions, when executed, further cause the one or more computing devices to transmit the extracted keywords to the index manager ([0019] Keywords may be generated using the content and associated with identifiers indicating the location of specific data within the backup data.  The location identifier may include a file path within the backup data; a location of a file or other object on backup media; a backup media path, volume or location; or any other location data that could later be used to retrieve and restore the associated data 
and/or object).  

In claim 6, Kaushik teaches 
The networked information management system of Claim 5, wherein the index manager is configured to mark entries in the backup and content indexing database associated with the primary data to indicate that content indexing is complete ([0019] content associated with the backup data is generated.  The content generation includes decompressing, converting, translating, and/or transferring at least a portion of backup data for preparing the data for search processing.  At 310, the generated content is 
processed for searching.  In some embodiments, processing for search includes 
generating a searchable index of the data.  In some embodiments, the searchable 
index includes data that can be used to determine whether a data of interest is 
present in a set of backup data and/or where data of interest is located within 
a set of backup data).  

In claim 8, Kaushik teaches 
The networked information management system of Claim 1, wherein the first computer-executable instructions, when executed, further cause the content indexing proxy to transmit, by the third thread to the fourth thread, a request for content indexing of the restored secondary copies in response to reception of the acknowledgment ([0019] the content generation includes decompressing, converting, translating, and/or transferring at least a portion of backup data for preparing the data for search processing.  At 310, the generated content is processed for searching.  In some embodiments, processing for search includes generating a searchable index of the data.  In some embodiments, the searchable index includes data that can be used to determine whether a data of interest is present in a set of backup data and/or where data of interest is located within a set of backup data).

In claim 19, Kaushik teaches 
The computer-implemented method of Claim 11, wherein the primary data is assigned to the content indexing proxy and second primary data is assigned to a second content indexing proxy by the master content indexing proxy ([0015] backup server 108 comprises and/or is connected directly or via network 106 to one or more storage nodes that include multiplexing/demultiplexing backup stream capability and/or Universal Proxy Clients that perform various backup processing such as offloading from an 
application server such as application host/client 104 such tasks as backup, data movement, etc.).  

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 7, 9-10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaushik (US 2007/0043705) hereinafter Kaushik, in view of Balasubramanian (US 8,285,817) hereinafter Balasubramanian.

In claim 7, per rejections in claims 1-2 and 4-6
Kaushik does not appear to explicitly disclose however, Balasubramanian discloses “The networked information management system of Claim 6, wherein the index manager is configured to mark the entries by changing one or more status flags (col. 11 lines 57-59, during the reading/writing phase of the migration job, the worker thread 462 records the status of the job in the form of, e.g., progress information)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Kaushik and Balasubramanian, the suggestion/motivation for doing so would have been to provide a migration engine that reduces the probability of data corruption occurring during data migration by storing a copy of data (e.g., a file) transferred from the source location in a temporary area on the destination location and changing the original name of the transferred file copy.  Once the data migration transfer is complete, the file is renamed to its original file name and the file copy is stored at the permanent destination location (col. 4 lines 15-29).		

In claim 9, per rejections in claim 1
Kaushik does not appear to explicitly disclose however, Balasubramanian discloses “The networked information management system of Claim 1, wherein a first worker thread and a second worker thread execute on the content indexing proxy, and wherein the - 156 of 159 -first worker thread comprises the first thread, the second thread, the third thread, and the fourth thread (col. 11 lines 21-28, a migration manager 410 configured to manage a global migration worker queue object or structure ("worker queue 450") and a thread pool 460.  The migration manager 410, worker queue 450 and thread pool 460 cooperate to move or "migrate" data between machines (computers) by implementing (executing) the rules of the migration policy as defined by one or more data migration jobs)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Kaushik and Balasubramanian, the suggestion/motivation for doing so would have been to provide a migration engine that reduces the probability of data corruption occurring during data migration by storing a copy of data (e.g., a file) transferred from the source location in a temporary area on the destination location and changing the original name of the transferred file copy.  Once the data migration transfer is complete, the file is renamed to its original file name and the file copy is stored at the permanent destination location (col. 4 lines 15-29).

In claim 10, per rejections in claims 1 and 9
Kaushik does not appear to explicitly disclose however, Balasubramanian discloses “The networked information management system of Claim 9, wherein the primary data is assigned to the first worker thread and second primary data is assigned to the second worker thread by the master content indexing proxy (col. 11 lines 49-57, the worker queue 450 comprises a plurality of slots or entries 452, each of which is configured to accommodate a file job.  The worker queue operates within the thread pool 460 comprising a plurality of worker threads 462a,b.  Each worker thread 462 selects an appropriate file job from an entry 452 of the queue 450 and executes the migration job by, e.g., retrieving (reading) the corresponding file from the source location and storing (writing) a copy of the file at the destination location)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Kaushik and Balasubramanian, the suggestion/motivation for doing so would have been to provide a migration engine that reduces the probability of data corruption occurring during data migration by storing a copy of data (e.g., a file) transferred from the source location in a temporary area on the destination location and changing the original name of the transferred file copy.  Once the data migration transfer is complete, the file is renamed to its original file name and the file copy is stored at the permanent destination location (col. 4 lines 15-29).

In claim 20, per rejections in claim 11
Kaushik does not appear to explicitly disclose however, Balasubramanian discloses “The computer-implemented method of Claim 11, wherein transmitting a query for secondary copy location data corresponding to the identified primary data further comprises transmitting a query for secondary copy location data corresponding to emails in a first page (col. 9 lines 29-34, Monitor 340 is configured to detect certain events and, in response, generate event notifications to the Event daemon 330.  The Event daemon 330 then determines what (if any) further action is needed (e.g., send an SMTP alert, an email, an SNMP trap) and records the event in the embedded database 370)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Kaushik and Balasubramanian, the suggestion/motivation for doing so would have been to provide a migration engine that reduces the probability of data corruption occurring during data migration by storing a copy of data (e.g., a file) transferred from the source location in a temporary area on the destination location and changing the original name of the transferred file copy.  Once the data migration transfer is complete, the file is renamed to its original file name and the file copy is stored at the permanent destination location (col. 4 lines 15-29).

Claims 11-16 are essentially same as claims 1-6 except that they recite claimed invention as a method and are rejected for the same reasons as applied hereinabove.

Claim 17 is essentially same as claim 8 except that it recites claimed invention as a method and is rejected for the same reasons as applied hereinabove.

Claim 18 is essentially same as claims 9-10 except that it recites claimed invention as a method and is rejected for the same reasons as applied hereinabove.


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner’s Note: Examiner has cited particular figures, and paragraphs in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215.  The examiner can normally be reached on Mon thru Fri 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAWEN A PENG/Primary Examiner, Art Unit 2158